Lumpkin, J.
1. The charge in this case was not well arranged, and was in some respects subject to criticism; but when considered as a whole, in the light of the evidence, it does not furnish ground for a new trial.
2. Although at one time in delivering his charge the presiding judge used the word “plaintiff” instead of the word “defendant,” yet this will not necessitate a new trial where the context plainly shows that it was a mere slip of the tongue, and such as was not calculated to mislead the jury. Southern Railway Co. v. Merritt, 120 Ga. 409 (47 S. E. 908).
3. The verdict was supported by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.